Citation Nr: 9929890	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  93-12 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right medial collateral ligament injury and 
torn medial meniscus.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 1980 to May 
1980.

The current appeal arose from November 1992 and February 1993 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

In November 1992 the RO granted entitlement to an increased 
evaluation of 20 percent for residuals of a right medial 
collateral ligament injury and torn medial meniscus effective 
August 3, 1992, the date of the veteran's claim for increased 
compensation benefits for his right knee disability.  In 
February 1993 the RO deneid entitlement to service connection 
for hearing loss.

In December 1995 the RO deneid entitlement to service 
connection for a back disorder as secondary to the service-
connected right knee disability.

In May 1997 the Board of Veterans' Appeals (Board) remanded 
both issues to the RO for further development and 
adjudicative actions.  The Board also directed the RO's 
attention to the issue of service connection for a back 
disorder in view of the veteran's having submitted additional 
evidence in this regard.  

In February 1999 the RO affirmed the prior denial of 
entitlement to service connection for hearing loss, and 
granted entitlement to an increased evaluation of 30 percent 
for the service-connected disability of the right knee 
effective August 3, 1992, the date of the veteran's claim for 
increased compensation benefits, and construed this action as 
a full grant of the benefit sought on appeal.  However, the 
30 percent evaluation is not the maximum available, and the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
The appealed issue remains in contention unless the veteran 
is granted the maximum benefit available.  Grantham v. Brown, 
8 Vet. App. 228, 232 (1995).

The case has been returned to the Board for final appellate 
review.

The veteran claimed he developed tinnitus as the result of 
firing weapons on the rifle range during basic training when 
he was examined by VA in August 1998.  The Board infers this 
as a claim for service connection for tinnitus.  This issue 
has been neither procedurally prepared nor certified for 
appellate review and is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown , 7 
Vet. App. 398 (1995).

The Board again directs the RO's attention to the claim for 
service connection for a back disorder as secondary to the 
service-connected right knee disability as the veteran 
submitted additional evidence in this regard subsequent to 
the 1995 denial of this claim.  Godfrey v. Brown, 8 Vet. 
App. 228, 232 (1995).

Under Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does 
not have jurisdiction to assign an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1999), in the first instance.  
The Board however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of the documents 
or testimony of record and to identify all potential theories 
of entitlement to a benefit under the law and regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such conclusion on its own.  
In the case at hand, the RO has neither provided the veteran 
with the criteria under 38 C.F.R. § 3.321(b)(1), nor 
discussed them in light of the claim for increased 
compensation.  The veteran has argued that his total 
disability benefits from the Social Security Administration 
were predicated on his service-connected right knee 
disability.  As the RO has not initially addressed this 
issue, the Board is referring it to the RO for initial 
consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  Postoperative residuals of a right medial collateral 
ligament injury and torn medial meniscus are productive of 
not more than severe impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right medial collateral ligament injury 
and torn medial meniscus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
hearing loss.

Factual Background

The February 1980 report of general medical examination for 
enlistment shows the clinical evaluation of the ears was 
normal.  Audiology studies were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
15
10
0
15
0

The service medical records contain no findings or evidence 
of hearing loss.  

VA conducted an ear disease examination of the veteran in 
August 1998.  He reported that he first noticed he had 
hearing problems about three to four years before.  

The veteran attributed his ear problems to firing weapons on 
the rifle range for an hour and a half without any ear plugs 
or protection during basic training.  After service he worked 
for the oil company off shore rigs working in the kitchen.  
He was not outside exposed to the drilling mechanism.  
Audiology studies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
CNE
CNE
CNE
CNE
CNE
LEFT
15
15
00
05
10

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear, and could not be evaluated in the 
right ear.  There was a pertinent diagnosis of mixed type 
hearing loss.  The veteran did not report for a VA audiology 
examination to ascertain the nature and extent of severity of 
hearing loss in the right ear scheduled in September 1998.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service, or if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991);  
38 C.F.R. § 3.303(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In not shown during service, service conection may be granted 
for organic diseases of the nervous system (sensorineural 
hearing loss) if disabling to a compensable degree during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 
(1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one that is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 2 Vet. App. 509, 610 
(1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd 76 F. 3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for hearing loss is not well grounded and 
should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a hearing loss in either 
ear linked to his period of service on any basis.  

The service medical records are devoid of any indication of a 
hearing loss in either ear for VA compensation purposes.  The 
1998 VA audiology examination disclosed that the left ear had 
normal hearing acuity.  While that same examination indicated 
there was a significant hearing loss in the right ear, the VA 
examiner did not link whatever hearing deficit was present in 
the right ear to the veteran's period of active service, even 
though the veteran reported he was exposed to gunfire on the 
firing range with no evidence of ear protection.  The Board 
notes in passing that the veteran failed to report for a 
subsequently scheduled VA audiology examination to properly 
asses the nature and extent of severity, and in all 
probability, etiology of any hearing loss present in the 
right ear.  The Board notes the Court has held that the duty 
to assist is not always a "one way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The only evidence of record linking any hearing loss the 
veteran may have to his period of service is the veteran's 
lay opinion.  While the veteran as a lay person is competent 
to discuss symptoms he experienced, he is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  The veteran's claim is predicated on his 
own unsubstantiated lay opinion.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the lay opinion of record is an 
insufficient basis upon which to find the claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the claim for service connection for hearing loss 
must be denied as not well grounded.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any additional 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
doctrine of reasonable doubt has no application to his claim.  


II.  Entitlement to an evaluation in 
excess of 30 percent for residuals of a 
right medial collateral ligament injury 
and torn medial meniscus.

Factual Background

A review of the service medical records discloses the veteran 
sustained injury to his right knee as the result of falling 
down stairs.

A September 1980 medical report from a private physician 
shows the veteran was diagnosed with hemoarthrosis of the 
right knee with possible derangement.

In March 1988 the RO granted entitlement to service 
connection for an injury of the right knee with torn medial 
meniscus with assignment of a noncompensable evaluation.

An April 1988 VA orthopedic examination concluded in a 
diagnosis of a right knee injury with residual instability of 
the medial and ligamentous support to the knee.

The RO granted entitlement to an increased (compensable) 
evaluation of 10 percent for a right medial collateral 
ligament injury and torn medial meniscus when it issued a 
rating decision in May 1988.

A September 1990 VA orthopedic examination concluded in a 
diagnosis of chronic anterior cruciate deficit of the right 
knee with torn medial meniscus, status post arthroplasty 
times two, moderately to severely symptomatic with 
instability and pain.

The veteran was awarded disability benefits on the basis of 
his knee disability from the Social Security Administration 
in September 1991.

The veteran filed a claim for increased compensation benefits 
for his service-connected right knee disability on August 3, 
1992.

VA conducted a special orthopedic examination of the veteran 
in September 1992.  The veteran reported that as of July 
1992, his symptoms had been worsening and he had been issued 
a knee brace.  He complained of a persistent, continuous ache 
in his right knee exacerbated when walking and in cold 
weather. He felt that the condition was getting worse as the 
pain was more severe.  He was taking Methocarbamol four times 
a day.  He could only stand for 5-10 minutes, walk half a 
block, run just a few steps and when driving could sit up to 
10-15 minutes.  He was unable to squat or kneel on the right 
knee.

On examination the right knee presented multiple arthroscopy 
scars bilaterally, all well healed and nontender.  The right 
knee flexed from 5-100 degrees.  Pain was present on 
manipulation.  There was no evidence of effusion.  There was 
evidence of medial collateral ligamental laxity.  Drawer's 
sign was negative.  Both knee caps had a circumference of 37 
centimeters, and reflexes were present, normal and equal 
bilaterally at 3+.  The examination diagnoses were status 
post right knee sprain, and status post two arthroscopic 
procedures for removal of torn cartilages and scraping of the 
patella.

In November 1992 the RO granted entitlement to an increased 
evaluation of 20 percent for the right medial collateral 
ligament injury and torn medial meniscus effective from 
August 3, 1992.

On file is a report of a private medical examination from 
C.P.D., M.D., dated in September 1993.  Dr. C.P.D. reported 
that the veteran primarily complained of chronic instability 
of the right knee.  When he walked his knee "goes to the 
side, frequently gives-way and he falls".  He had fallen on 
several occasions.  

On examination the veteran had mild effusion.  Range of 
motion was 0/120. Ligament valgus was 2+/3+, varus 0/1, AP 1-
2+, AM 2+, PM 0, AL 0, PL 0.  Lachman's was 2+.  X-rays were 
noted to show no significant abnormality.

VA conducted a special orthopedic examination of the veteran 
in August 1998.  The examiner noted that the claims file had 
been reviewed.  On examination he had a slightly antalgic 
gait on the right knee.  There were several areas of scab 
formation on the anterior aspect of the right knee from an 
abrasion-type injury.  It appeared that there were various 
stages of abrasive injury which followed an anatomic pattern 
the examiner had not seen as due to fall.  There was no joint 
effusion.  Arthroscopic portals were barely visible.  Range 
of motion was 0 to 125 degrees and there was a moderate 
amount of stability noted.  

Ligamentous 	stability showed a complex instability pattern 
in the right knee which followed a chronic medial collateral 
and anterior medial rotatory type instability.  Drawer 
testing and Lachman testing confirmed the anterior cruciate 
ligament component of this instability.  Neurologic 
examination of the lower extremities showed no evidence of 
atrophy, sensory changes or weakness.  The veteran had some 
giving way weakness in his foot dorsiflexors and in his 
hamstrings but this improved with encouragement.  The 
examiner noted that x-rays of the right knee were normal.  
The pertinent examination diagnosis was chronic complex 
instability of the right knee with medial collateral ligament 
and anterior cruciate ligament instability.  An August 1998 
x-ray was interpreted to show osteophyte formation consistent 
with early degenerative joint disease.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings contained in the rating schedule 
represent as far as can be practically determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995);  
38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.


With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected right knee disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the remand of 
the case to the RO in May 1997 for further development, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The RO has evaluated the veteran's right knee disability as 
30 percent disabling under diagnostic code 5257 of the VA 
Schedule for Rating Disabilities.  The 30 percent evaluation 
is the maximum schedular evaluation assignable under that 
code for severe recurrent subluxation or lateral instability.

A higher evaluation of 40 percent under diagnostic code 5261 
may be assigned for limitation of extension of the right leg 
to 30 degrees.  However, the most recent VA examination 
disclosed that the veteran's extension was zero degrees.  The 
normal range of motion of the knee is set out as 0 degrees of 
extension to 140 degrees of flexion at 38 C.F.R. Part 4, 
Plate II (1999).  Under diagnostic code 5260, 30 percent is 
the maximum schedular evaluation for limitation of flexion to 
15 degrees.  The most recent VA examination disclosed the 
veteran has 125 degrees flexion.

A 40 percent evaluation under diagnostic code 5262 may be 
assigned for impairment of the right tibia and fibula with 
nonunion with loose motion requiring a brace.  The medical 
evidence of record fails to disclose nonunion of the right 
tibia and fibula.  A 40 percent evaluation under diagnostic 
code 5256 may be assigned for ankylosis of the knee in 
flexion between 10 degrees and 20 degrees.  The evidentiary 
record is negative for ankylosis of the right knee.

The provisions of 38 C.F.R. § 4.71, diagnostic code 5010 
provide that traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  The most recent diagnostic studies 
disclosed that the VA medical examiner concluded that 
arthritis was not present on x-ray study, while the 
radiologist concluded that the presence of osteophytes was 
evidence of early degenerative joint disease.  In any event, 
service connection has not been granted for arthritis as a 
manifestation of the veteran's overall right knee disability.  

In a precedent opinion, the VA General Counsel held that 
where the medical evidence shows that the veteran has 
arthritis of the knee and where the diagnostic code 
applicable to his/her disability is not based on limitation 
of motion, a seaprate rating may be assigned if there is 
additional disability due to limitation of motion.  
VAOPGCPTREC 23-97.  Specifically, the General Counsel stated 
that "[w]hen a knee disorder is already rated under 
diagnostic code 5257, the veteran must also have limitation 
of motion under diagnostic code 5260 or 5261 in order to have 
a separate rating for arthritis.  If the veteran does not 
meet at least the criteria for a zero percent evaluation 
under either of those codes, there is no additional 
disability for which a rating may be assigned."  As the 
Board noted above, service connection has not been granted 
for arthritis of the right knee.

The Court has held that a separate additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999);  Esteban v. Brown, 6 Vet. App. 259 (1994).

The VA examination reports on file show the veteran's 
residual scars from previous surgical procedures are well 
healed and nontender.  There is no other indication in the 
record that any residual scarring is poorly nourished, 
repeatedly ulcerated, tender, painful, or results in limited 
function of the right knee.  As such, a separate compensable 
disability evaluation for scarring is not warranted.

As the veteran is in receipt of the maximum schedular 
evaluation of 30 percent under diagnostic code 5257 for his 
right knee disability, assignment of an increased evaluation 
with application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 is precluded as any functional loss due to pain, 
incoordination, weakened movement, etc., is contemplated in 
the maximum evaluation of 30 percent for severe impairment.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for the right knee 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
appeal is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right medial collateral ligament injury and 
torn medial meniscus is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

